Citation Nr: 1451643	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-06 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 
 
The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in September 2012.  A transcript of those proceedings is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his diagnosed Meniere's disease originated during service.  He asserts that his service-connected tinnitus and bilateral hearing loss were present during service and, taken with in service complaints of congestion or "fullness" in his ear, constituted initial symptoms of what would later be diagnosed as Meniere's disease.

The Veteran has submitted private medical opinions stating that a history of fluctuating hearing loss is compatible with a diagnosis of Meniere's disease and that the first documentation of a symptom is usually the definitive onset of the disease.

A December 2011 VA examination report concluded that Meniere's disease was not likely related to the treatment for the Veteran's complaints of fullness in the ear during service.  However, the explanation focused on the relationship between tinnitus, hearing loss, vertigo and the Meniere's disease and did not address the Veteran's actual in-service complaints of ear congestion or fullness.

Furthermore, the opinions of record do not address the Veteran's enlistment examination, wherein the Veteran reported ear problems and a concussion prior to service, and where the examiner noted earache otitis external. 

As such, an addendum opinion is required to clarify the relationship between the Veteran's in-service symptomatology, pre-service symptomatology, and his current diagnosis.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the December 2011 examiner, or other qualified person.  After a full review of the claims file, to include the private medical opinions dated July 9, 2009, and November 1, 2012, and the Veteran's lay statements, the reviewer is requested to provide a specific opinion as to:

a.)  Whether it is at least as likely as not that the Veteran's complaints of fullness and congestion in his ears during service indicate the presence of Meniere's disease; and if so,

b.) whether it is at least as likely as not that these same symptoms and resulting condition were present prior to service; and if so,

c.) whether the condition was aggravated by (increased in severity beyond its natural progression) the Veteran's service.

The examiner should provide an explanation for all elements of his/her opinion and is requested to address the private medical opinions of record.

2.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Michael E. Kilcoyne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



